Citation Nr: 9904859	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-33 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1991.

This appeal stems from a September 1997 rating decision of 
the RO that denied entitlement to service connection for 
post-traumatic stress disorder.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that her post-traumatic 
stress disorder either began or became worse in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports granting 
entitlement to service connection for post-traumatic stress 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed post-traumatic stress disorder 
during service.


CONCLUSION OF LAW

Entitlement to service connection for post-traumatic stress 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (regarding well 
grounded post-traumatic stress disorder claims).  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

Service medical records show that upon the February 1987 
entrance examination (apparently misdated by one year, based 
upon the service personnel records and the veteran's age) the 
veteran was psychiatrically normal.  In February 1988 the 
veteran presented at an emergency room with complaints of 
flashbacks of a rape from five years earlier.  She admitted 
having previously had flashbacks, "but never like this".  
She was afraid that individuals were pursuing her with the 
intention of harming her or raping her again.  Some of her 
tension centered around sexual issues she had with her 
fiancé.  There was mild to moderate dysphoria and 
tearfulness.  Initially, there appeared to be a mild to 
moderate cognitive disturbance and she initially appeared to 
be pseudo-delusional and pseudo-hallucinatory.  The symptoms 
were considered neurotic and she was preoccupied with the 
events of the rape.  On an August 1989 report of medical 
history, the veteran indicated that she had had "post 
traumatic stress syndrome" from February 1988.  A December 
1989 consultation sheet indicates that her problems involved 
a "phase of life".  In February 1990 she again reported 
flashbacks and problems with sleep.  She was diagnosed with 
"post traumatic syndrome" explicitly per the Diagnostic and 
Statistical Manual of Mental Disorders.  The following day 
she was noted to have had an exacerbation of her post-
traumatic stress disorder, with insomnia.

A March 1990 medical board report states that the primary 
diagnosis was post-traumatic stress disorder, existing prior 
to entrance (to service).  The veteran was evaluated as an 
inpatient.  The earlier 1988 hospitalization was noted as 
having involved complaints of insomnia, hypervigilance, 
global anxiety, dissociative episodes and impaired 
occupational functioning, associated with the traumatic rape 
at age 13.  Prescribed medication during that hospitalization 
had failed to control her anxiety and insomnia.  She reported 
that her symptoms of post-traumatic stress disorder tended to 
appear cyclically on an annual basis, usually between 
December and February.  December was the time the rape 
occurred, and February was the time of the associated trial.  
The veteran indicated that her post-traumatic stress disorder 
symptoms had increased secondary to reinitiating sexual 
relations with her husband.  Previous treatment for the rape 
had involved brief counseling at the age of 14.  It was noted 
that there had been one suicide attempt immediately following 
the rape.  She reported no other history of mental health 
intervention or significant symptomatology in the intervening 
years.  She reportedly had graduated from high school with 
"high marks" and worked for the Internal Revenue Service, 
where she rapidly gained a "top secret clearance".  On 
examination the veteran reported having had fleeting suicidal 
ideation since the attack, but no current ideation.  She 
reported derealization episodes associated with recollections 
of the rape, but had no other symptom of psychosis.  At the 
time of admission she had been in great distress, but 
approximately 24 hours later her mood appeared to be more 
stable and less volatile.  A lot of her fears centered around 
the upcoming marriage and the sexual relations expected of 
her by her fiancé.  The impression was that the veteran had 
suffered severe trauma from a gang rape, approximately five 
years earlier.  She had recovered somewhat from that.  
Occasionally, however, she had episodes of flashbacks and 
unstable mood due to this.  The present period of difficulty 
appeared to have been triggered and intensified by the 
expectations of the upcoming marriage.  She was diagnosed 
with post-traumatic stress disorder, delayed, secondary to 
rape.  She was found fit for full duty, although an 
associated statement indicates that she was to be returned to 
only limited duty for six months.

An April 1990 inservice clinical record reflects that the 
veteran felt her post-traumatic stress disorder symptoms were 
adversely affecting her work.  She was again diagnosed with 
post-traumatic stress disorder as having existed prior to 
entrance, but as having had a delayed onset.  A record that 
appears to be from June 1990 indicates that her post-
traumatic stress disorder was mild to moderate, but had 
improved.  In August 1990 she reported resolution of all 
symptoms with an increased ability to cope, although she 
would have occasional dreams with variation(s) of the rape 
theme.  She desired to remain in the service, but in areas 
without males who would make jokes and talk crudely.  It was 
apparently indicated that her condition existed prior to 
service, but that her post-traumatic stress disorder, with 
delayed onset, was in remission.  She was found to be 
psychiatrically fit for full duty, and yet was also found to 
be psychiatrically unsuitable for reenlistment due to here 
condition.  At the time of the December 1990 separation 
examination, the veteran reported the history of the two 
psychiatric hospitalizations.  The examiner acknowledged her 
rape at age 13, and apparently indicated that her condition 
was not considered disabling.

A December 1991 emergency room report from Novato Community 
Hospital in Novato, California, indicates that the veteran 
had taken an overdose of medication.  Initially it had been 
reported that the overdose may have been a suicidal 
intention, but this was later denied by the veteran and her 
husband.

VA outpatient clinical records from June to October 1995 have 
been obtained, documenting the veteran's ongoing treatment 
for psychological and personal issues.

The veteran was examined by the VA in July 1997 and diagnosed 
with post-traumatic stress disorder secondary to the 
childhood rape.  She had a Global Assessment of Functioning 
of 75 to 80.

At an April 1998 RO hearing the veteran testified that during 
service she was subjected to listening to male coworkers 
discuss their sexual escapades.  This continued for awhile, 
and one day she awoke crying and did not stop.  She noted 
that she was found mentally unfit to remain in the service.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection for post-traumatic stress 
disorder generally requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This facts presented in this case are not contemplated in 
38 C.F.R. § 3.04(f), pertaining to service connection for 
post-traumatic stress disorder.  That regulation addresses 
the situation where a stressor took place during service, but 
where post-traumatic stress disorder may have begun some time 
after service, perhaps years later.  The purpose of that 
regulation's requiring the verification of a noncombat 
stressor is so that ultimately the stressor can be linked to 
service and thus the antecedents of subsequent post-traumatic 
stress disorder can be related to service.  That is, this 
regulation is unique because it allows for a grant of service 
connection for a disability that itself did not begin in 
service.  Only the alleged stressor must have been incurred 
in service for that regulation to be applied; if that 
stressor was not related to combat, special proof must be 
made.

This case, however, differs from that scenario and actually 
resembles the more typical claim of service connection 
involving a disability that itself had an onset in service.  
Here, it is not disputed that the veteran's stressor took 
place many years prior to service, but the question that 
remains to be answered is whether post-traumatic stress 
disorder itself--as might be asked as with any other 
disability--began during service.  The problems of proving a 
noncombat stressor are not at issue, (i.e. requiring the 
special development unique to 38 C.F.R. § 3.304(f) to confirm 
such stressors).  Rather, if the psychiatric disability 
itself had an onset in service, pursuant to the general law 
of service connection, there is no need to contemplate when 
the stressor occurred since that question becomes irrelevant.  
That is, there is no need to link the stressor to service if 
the full disability had an onset in service.

The entrance examination does not note any psychiatric 
disorder, and in fact, shows that the veteran was 
psychiatrically normal.  She was subsequently diagnosed in 
service, on numerous occasions, with post-traumatic stress 
disorder.  This raises the presumption of soundness.  The 
question then becomes whether the presumption has been 
rebutted by clear and unmistakable evidence showing that the 
disability preexisted service.  It is critical in this case 
to distinguish when the stressor occurred versus when post-
traumatic stress disorder began.  It is not disputed that the 
rape occurred prior to service, and this is the stressor from 
which the veteran's post-traumatic stress disorder arose.  
The presumption of soundness is only rebutted, however, if 
post-traumatic stress disorder itself is shown--by clear and 
unmistakable evidence--to have had an onset prior to service.

In Miller v. West, 11 Vet. App. 345 (1998), the Court of 
Veterans Appeals (Court) recently reversed the Board's 
finding that a veteran's psychiatric disability had clearly 
and unmistakably preexisted service.  In Miller, the Court 
observed that a July 1968 inservice psychiatric evaluation 
report and a July 1968 medical board report each indicated 
that the veteran's psychiatric disorder had preexisted 
service.


The Court, however, held:

Based on the record before the Court, the 
only evidence supporting the Board's 
conclusion that the appellant's 
psychiatric condition existed prior to 
service consists of the July 1968 
reports.  However, these reports are not 
supported by any contemporaneous clinical 
evidence or recorded history in this 
record.  A bare conclusion, even one 
written by a medical professional, 
without a factual predicate in the record 
does not constitute clear and 
unmistakable evidence sufficient to rebut 
the statutory presumption of soundness.  
As a result, the Board's conclusion that 
the appellant's psychiatric condition 
existed prior to service must be 
reversed.

Id. at 348.

In this case, although there are some notations in the 
service medical records that post-traumatic stress disorder 
existed prior to service, there are no actual medical records 
supporting a finding that post-traumatic stress disorder 
began prior to service.  The veteran apparently did undergo 
some counseling immediately after the rape, and reportedly 
attempted suicide around that time, but the record is bereft 
of any actual symptoms or findings of post-traumatic stress 
disorder prior to service.  The service medical records do 
not clearly state when post-traumatic stress disorder 
actually began.  The inservice examiners' conclusions, 
regarding preservice existence, are entitled to some weight 
on this point, but they also quite frequently repeat that 
post-traumatic stress disorder had a delayed onset.  This 
delayed onset has never been found to have begun at any 
particular time prior to service, and no medical records 
point to a time prior to service that post-traumatic stress 
disorder actually began.  To the contrary, the veteran 
reported no significant psychiatric intervention following 
the rape counseling/suicide attempt, and the initial findings 
of post-traumatic stress disorder were made in service, 
triggered in part by personal difficulties involving her 
fiancé.  A reasonable conclusion is that the onset was 
delayed until service.  In short, the findings of preservice 
existence are at least balanced by the counter findings of 
delayed onset.

Perhaps more importantly, the examiners do not seem to make 
the critical distinction between the time that the stressor 
occurred versus the time of onset of post-traumatic stress 
disorder.  It seems likely that the references to the 
condition existing prior to service may well actually be 
speaking of the stressor instead of the resulting disability.  
Although, unlike in Miller, there is a factual basis for the 
stressor having been shown prior to service, there is scant 
evidence, if any, that post-traumatic stress disorder itself 
began at any time prior to active duty.  In that respect, the 
facts in this case are much like those in Miller.  The 
finding here of post-traumatic stress disorder as having 
existed prior to service is not shown by clear and 
unmistakable evidence, which is a higher burden than the 
"equipoise" standard required of the veteran to prevail.  
See 38 U.S.C.A. § 5107.  Instead, it can at most be said that 
it is unclear as to when post-traumatic stress disorder 
began.  This is not enough to rebut the presumption of 
soundness since post-traumatic stress disorder was first 
diagnosed in service.

Since post-traumatic stress disorder is shown to have begun 
in service, there is no need to consider whether post-
traumatic stress disorder instead preexisted service but may 
have been aggravated therein.  Direct service connection for 
this disability, for the foregoing reasons, is warranted.  
The Board notes, as a final matter, that the nexus 
requirement of a well grounded claim has been fulfilled in 
this instance since the veteran's current post-traumatic 
stress disorder has unquestionably been recently diagnosed as 
the same disability that was first shown inservice as the 
result of the preservice rape.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 10 -


